Title: To Thomas Jefferson from James Woodhouse, 27 April 1801
From: Woodhouse, James
To: Jefferson, Thomas



Respected Sir,
Philadelphia April 27th, 1801.

In the month of June 1799, my brother Samuel Woodhouse, a well educated lad, about seventeen years of age, sailed as Midshipman, on board of the Constillation, and was present during the ever memorable action between that frigate and the Vengeance, and has since continued in the service of the United States. Owing to some cause, of which I am ignorant, he never recieved his warrant, from the Navy Office.
As one hundred and fifty Midshipmen are to continue in service according to a late act of Congress, the object of this letter is to request, that he be placed among them, and should this be granted, you will confer an obligation on me, which shall be remembered with gratitude.
My anxiety for the wellfare of a brother, is my only apology, for troubling you upon a business to you of a trifling nature, but I am fearfull he may be neglected, unless I apply to the fountain head.
I have just recieved from a French Gentleman, an extract from a work, on the species of Quadrupeds, whose bones have been found in the interior of the earth. As it is probable, you may not have seen this work, I inclose it in my letter.
May science become fashionable, during your administration of the Fœderal Government. I say fashionable, for I believe there is no other method of making it attended to, by the generality of mankind.
It will never do to establish Seminaries of learning, in which the Professors are to enjoy handsome salaries, for whereever this is the case, they become drones.
Swift and Gibbon speak with contempt, of the University of Oxford, and to this we may add that of Pennsylvania, which has degenerated so much, that it is now merely a nursery for children.
That health and happiness may ever attend you, and that your administration may unite the people of the United States, is the fervent wish of
Respected Sir, your most obedient, & most humble servant

James Woodhouse

